DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/18/2020. 
Claims 1-20 are pending. 
The Drawings filed on 12/18/2020 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0187974 A1 to Mallison. 


Regarding Claim 1, Mallison discloses a system for providing augmented interactive experiences, comprising: 
a display system operating to present to a participant located in or proximate to a predefined space an image within an interactive experience (fig. 1, HMD 102 with display 118; [0106], [0109] discloses MND with display screen); 
a show controller controlling the display system to selectively display the image within the interactive experience ([0109], [0111] discloses a game processor 110 that executes a game code, e.g., a game computer program, etc., to facilitate a play of a game by the user 101. In some embodiments, the game code is executed in response to receiving an indication of an action performed, e.g., an input, etc., by the user 101. Examples of the action performed by the user 101 include a selection of a game object, a movement of a finger of the user 101, a movement of a hand of the user 101, a movement of an eye of the user 101, etc. As used herein, a game object is displayed on a display screen of the HMD 102 during play of a game. Examples of a game object include a background environment in a game, an avatar of a game, a number of points during a game, an award for the user 101 during a game, etc.); 
an entitlements service validating an association of a digital augmenting object to the participant (figs. 1-10A, [0103]-[0105] discloses wearable devices WD1 worn by a user within the game space); and 
a gesture tracking mechanism tracking gestures of the participant in the predefined space ([0279], [0283]-[0286] discloses gesture tracking and gestures performed by the user),
wherein the entitlements service operates to determine a location of the participant in the predefined space during the interactive experience ([0111]-[0117] discloses determining the position of the wearable device when they emit light during play of the game; a sequential emission of light by the wearable devices WD1 thru WD10 allows determination of a position of each individual finger of the user 101; [0283]-[0286]), and 
wherein the show controller operates the display system to generate and display the image based on the location of the participant, the gestures tracked by the gesture tracking mechanism, and the digital augmenting object (figs. 1-13, 17B, 17H,  [0111]-[0117], [0160], [0215], [0283]-[0286] discloses a capture image gesture that is performed using both hands of the user 101 (FIG. 1) to instruct an image capture device to capture an image or a video of the body part, e.g., fingers, hands, wrists, forearm, palm, etc., of the user 101 or of a room in which the user 101 is located).  

Regarding Claim 2, Mallison discloses the system of claim 1, wherein a set of interactive elements is assigned to the digital augmenting object and wherein the image generated by the display system includes at least one of the set of interactive elements (figs. 17H, 1-3, [0111]-[0117], [0283]-[0284] discloses identifying the object within the captured image; ([0138] discloses the light sources can be in a variety of patterns).  

Regarding Claim 3, Mallison discloses the system of claim 2, wherein the gesture tracking mechanism includes a computer vision system capturing an image of the predefined space including the participant and wherein the image generated by the display system includes the at least one of the set of interactive elements originating from a location of a body part of the participant associated to a location of the digital augmenting object, the location of the body part being determined by processing the image of the predefined space ([0283]-[0284], [0131], [0137], [0215] discloses output signal from the object in detecting location and identification; a capture image gesture that is performed using both hands of the user 101 (FIG. 1) to instruct an image capture device to capture an image or a video of the body part, e.g., fingers, hands, wrists, forearm, palm, etc., of the user 101 or of a room in which the user 101 is located).  

Regarding Claim 10, Mallison discloses a system for providing augmented interactive experiences, comprising: 
an interactive system providing an interactive effect to a participant of an interactive experience (fig. 1, HMD 102 with display 118; [0106], [0109] discloses MND with display screen); 
a digital augmenting object linked to the participant (figs. 1-10A, [0103]-[0105], [0113]-[0117] discloses wearable devices WD1 worn by a user within the game space); and 
a gesture tracking assembly processing a captured image of a space including an image of the participant ([0279], [0283]-[0286] discloses gesture tracking and gestures performed by the user), 
wherein the interactive system generates the interactive effect based on a set of interactive elements defined for the digital augmenting object and based on a gesture performed by the participant that is tracked by the processing of the captured image by the gesture tracking assembly (([0111]-[0117] discloses determining the position of the wearable device when they emit light during play of the game; a sequential emission of light by the wearable devices WD1 thru WD10 allows determination of a position of each individual finger of the user 101; [0283]-[0286] discloses a capture image gesture that is performed using both hands of the user 101 (FIG. 1) to instruct an image capture device to capture an image or a video of the body part, e.g., fingers, hands, wrists, forearm, palm, etc., of the user 101 or of a room in which the user 101 is located; [0131], [0137] discloses output signal from the object in detecting location and identification).  

Regarding Claim 11, Mallison discloses the system of claim 10, further comprising an entitlements service for determining a validity of the digital augmenting object ([0113]-[0117], [0101]-[0102], [0105]).  

Regarding Claim 14, Mallison discloses the system of claim 10, wherein the interactive effect includes displaying images that appear to originate from a location or orientation of a body part of the participant associated with an assigned position of the digital augmenting object on the participant (figs. 1-13, 17B, 17H,  [0111]-[0117], [0160], [0215], [0283]-[0288] discloses a capture image gesture that is performed using both hands of the user 101 (FIG. 1) to instruct an image capture device to capture an image or a video of the body part, e.g., fingers, hands, wrists, forearm, palm, etc., of the user 101 or of a room in which the user 101 is located).  


Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0253905 A1 to McCracken et al. (“McCracken”).

Regarding Claim 15, McCracken discloses a method of providing augmented interactive experiences, comprising: 
in memory, storing a differing set of interactive elements for each of a plurality of digital augmenting objects ([0019]-[0021] discloses different AR objects during a game ride); 
assigning one of the digital augmenting objects to a participant of an interactive experience that includes passenger vehicles moving along a ride path through a predefined space (figs. 1-4, [0017]-[0019], [0026]-[0028], [0038]); 
linking a seat on one of the passenger vehicles to the participant (figs. 1-4, [0026] disclosing each rider in a seat); 
based on a location of the seat during the interactive experience, tracking gestures of the participant ([0025], [0029], [0034], [0030], [0042]); and 
with a display system, generating and displaying an image in the predefined space based on the gestures of the participant and based on the set of interactive elements associated with the one of the digital augmenting objects assigned to the participant (figs. 1-4, [0020]-[0021], [0026]).  

Regarding Claim 19, McCracken discloses the method of claim 15, wherein the sets of interactive elements are each associated with one of a plurality of characters defined for the interactive experience, each of the characters having differing powers represented by the interactive elements (figs. 1-4, AR objects 26, [0020], [0027]).  

Allowable Subject Matter
Claims 4-9, 12-13, 16-18, and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715